Exhibit 10.2
Exhibit 1
HCA Inc.
Restricted Share Unit Agreement
     This RESTRICTED SHARE UNIT AGREEMENT (this “Agreement”) is made and entered
into as of the ___ day of March, 2011 (the “Grant Date”), between HCA Inc., a
Delaware corporation (the “Company”), and [officer], (the “Grantee”).
Capitalized terms not otherwise defined herein shall have the meaning ascribed
to such terms in the Company’s 2006 Stock Incentive Plan for Key Employees of
HCA Inc. and its Affiliates (the “Plan”).
     WHEREAS, the Company has adopted the Plan, which permits the issuance of
Restricted Share Units; and
     WHEREAS, in the Compensation Committee of Board of Directors of the Company
(the “Committee”) has administered the 2010 Senior Officer Performance
Excellence Program (the “2010 PEP”) and determined that Grantee is entitled to
an award thereunder, a portion of which is payable as a restricted share unit
award under the Plan;
     NOW, THEREFORE, the parties hereto agree as follows:
     1. Grant of Restricted Share Unit Award.
          1.1 The Company hereby grants to the Grantee an award (“Award”) of
[number] Restricted Share Units (“RSUs”) on the terms and conditions set forth
in this Agreement and as otherwise provided in the Plan. A bookkeeping account
will be maintained by the Company to keep track of the RSUs and any dividend
equivalent units that may accrue as provided Section 3.
          1.2 This Agreement shall be construed in accordance and consistent
with, and subject to, the terms of the Plan; and, except as otherwise expressly
set forth herein, the capitalized terms used in this Agreement shall have the
same meanings as are set forth in the Plan.
          1.3 The Grantee’s rights with respect to the Award shall remain
forfeitable at all times prior to the dates on which the RSUs shall vest in
accordance with Section 2 hereof. This Award may not be assigned, alienated,
pledged, attached, sold or otherwise transferred or encumbered by Grantee other
than by will or the laws of descent and distribution.
     2. Vesting and Payment.
          2.1 General. Except as provided in Section 2.2 and Section 2.3, the
Award shall vest on the second anniversary of the date hereof with respect to
one-half (1/2) of the RSUs, and shall expire with respect to the remaining RSUs
on the third anniversary of the Grant Date (each, a “Vesting Date”).

 



--------------------------------------------------------------------------------



 



          2.2 Early Vesting. Notwithstanding Section 2.1 above, but subject to
Section 2.3, all RSUs covered by the Award shall immediately vest upon the
occurrence of a Change in Control or upon the Grantee’s death or Disability. For
purposes of this Agreement, “Disability” shall have the same meaning as such
term is defined under Section 409A of the Code.
          2.3 Termination of Employment. Except as provided in Section 2.2 or as
otherwise provided by the Committee, if the Grantee’s service as an employee of
the Company terminates for any reason, the Grantee shall forfeit all rights with
respect to all RSUs that are not vested on such date; provided, that in the
event of the Grantee’s Retirement, the Grantee shall become vested in any RSUs
that were, immediately prior to such Retirement, unvested, and such newly vested
RSUs shall continue to be payable on each applicable Vesting Date that occurs
following the date of such Retirement as provided in Section 2.1 or, if earlier,
upon the occurrence of an event described in Section 2.2. For purposes of this
Agreement, “Retirement” means Grantee’s resignation from service with the
Company (and its subsidiaries, if applicable) (i) after attaining 65 years of
age or (ii) after attaining 60 years of age and completing three years of
service with the Company or any of its subsidiaries.
          2.4 Settlement. The Grantee shall be entitled to payment in respect of
the RSUs covered by this Agreement at the time that such RSUs vest pursuant to
Section 2.1, Section 2.2 or Section 2.3, as applicable (any such date, the
“Payment Date”). Such payment shall be made as promptly as practicable
thereafter (but in no event after the thirtieth day following the Payment Date),
through the issuance to the Grantee (or to the executors or administrators of
Grantee’s estate in the event of the Grantee’s death) of a stock certificate (or
evidence such Shares have been registered in the name of the Grantee with the
relevant stock agent) for a number of Shares equal to the number of such vested
RSUs and dividend equivalent units.
     3. Dividend Rights.
     The Grantee shall receive dividend equivalent rights in respect of the RSUs
covered by this Award at the time of any payment of dividends to stockholders on
Shares (the “dividend equivalent units”). The RSUs will be credited with
dividend equivalent units for cash dividends paid on shares of the Company’s
Common Stock by (a) multiplying the cash dividend paid per Share by the number
of RSUs (and previously credited dividend equivalent units) outstanding and
unpaid, and (b) dividing the product determined above by the Fair Market Value
of a Share, in each case, on the date the dividend is declared. The RSUs will be
credited with dividend equivalent units for stock dividends paid on shares of
the Company’s Common Stock by multiplying the stock dividend paid per Share by
the number of RSUs (and previously credited dividend equivalent units)
outstanding and unpaid on the date the dividend is declared. Each dividend
equivalent unit has a value equal to one Share. Dividend equivalent units will
vest and be payable at the same time as the RSU to which the dividend equivalent
unit relates.

 



--------------------------------------------------------------------------------



 



     4. No Right to Continued Service.
     Nothing in this Agreement or the Plan shall be interpreted or construed to
confer upon the Grantee any right to continue service as an officer or employee
of the Company.
     5. Adjustments.
     The provisions of Section 8 and Section 9 of the Plan are hereby
incorporated by reference, and the RSUs (and any dividend equivalent units) are
subject to such provisions. Any determination made by the Committee or the Board
pursuant to such provisions shall be made in accordance with the provisions of
the Plan and shall be final and binding for all purposes of the Plan and this
Agreement.
     6. Plan Governs.
     The Grantee hereby acknowledges receipt of a copy of the Plan and agrees to
be bound by all the terms and provisions thereof. The terms of this Agreement
are governed by the terms of the Plan, and in the case of any inconsistency
between the terms of this Agreement and the terms of the Plan, the terms of the
Plan shall govern.
     7. Modification of Agreement.
     Subject to the restrictions contained in Sections 6 and 10 of the Plan, the
Committee may waive any conditions or rights under, amend any terms of, or
alter, suspend, discontinue, cancel or terminate, the Award, prospectively or
retroactively; provided that any such waiver, amendment, alteration, suspension,
discontinuance, cancellation or termination that would adversely affect the
rights of the Grantee or any holder or beneficiary of the Award shall not to
that extent be effective without the consent of the Grantee, holder or
beneficiary affected.
     8. Section 409A.
     Notwithstanding anything herein to the contrary, to the maximum extent
permitted by applicable law, the settlement of the RSUs to be made to the
Grantee pursuant to this Agreement is intended to qualify as a “short-term
deferral” pursuant to Section 1.409A-1(b)(4) of the Regulations and this
Agreement shall be interpreted consistently therewith. However, under certain
circumstances, settlement of the RSUs may not so qualify, and in that case, the
Committee shall administer the grant and settlement of such RSUs in strict
compliance with Section 409A of the Code. Further, notwithstanding anything
herein to the contrary, if at the time of a Participant’s termination of
employment with the Company and all Service Recipients, the Participant is a
“specified employee” as defined in Section 409A of the Code, and the deferral of
the commencement of any payments or benefits otherwise payable hereunder as a
result of such termination of service is necessary in order to prevent the
imposition of any accelerated or additional tax under Section 409A of the Code,
then the Company will defer the commencement of the payment of any such payments
or benefits hereunder (without any reduction in such payments or benefits
ultimately paid or provided to the Participant) to the minimum extent necessary
to satisfy Section

 



--------------------------------------------------------------------------------



 



409A of the Code until the date that is six months and one day following the
Participant’s termination of employment with the Company (or the earliest date
as is permitted under Section 409A of the Code), if such payment or benefit is
payable upon a termination of employment. Each payment of RSUs (and related
dividend equivalent units) constitutes a “separate payment” for purposes of
Section 409A of the Code.
     9. Severability.
     If any provision of this Agreement is, or becomes, or is deemed to be
invalid, illegal, or unenforceable in any jurisdiction or as to any Person or
the Award, or would disqualify the Plan or Award under any laws deemed
applicable by the Committee, such provision shall be construed or deemed amended
to conform to the applicable laws, or if it cannot be construed or deemed
amended without, in the determination of the Committee, materially altering the
intent of the Plan or the Award, such provision shall be stricken as to such
jurisdiction, Person or Award, and the remainder of the Plan and Award shall
remain in full force and effect.
     10. Governing Law.
     The validity, interpretation, construction and performance of this
Agreement shall be governed by the laws of the State of Delaware without giving
effect to the conflicts of law principles thereof, except to the extent that
such laws are preempted by Federal law.
     11. Successors in Interest.
     This Agreement shall inure to the benefit of and be binding upon any
successor to the Company. This Agreement shall inure to the benefit of the
Grantee’s legal representatives. All obligations imposed upon the Grantee and
all rights granted to the Company under this Agreement shall be binding upon the
Grantee’s heirs, executors, administrators and successors.
     12. Resolution of Disputes.
     Any dispute or disagreement which may arise under, or as a result of, or in
any way related to, the interpretation, construction or application of this
Agreement shall be determined by the Committee. Any determination made hereunder
shall be final, binding and conclusive on the Grantee and the Company for all
purposes.
     13. Notices.
     All notices required to be given under this Award shall be deemed to be
received if delivered or mailed as provided for herein, to the parties at the
following addresses, or to such other address as either party may provide in
writing from time to time.

     
To the Company:
  HCA Inc.
 
  One Park Plaza

 



--------------------------------------------------------------------------------



 



     
 
  Nashville, TN 37203
 
  Attn: Vice President — Compensation
 
   
To the Grantee:
  The address then maintained with respect to the Grantee in the Company’s
records.

     IN WITNESS WHEREOF, the parties have caused this Restricted Share Unit
Agreement to be duly executed effective as of the day and year first above
written.

            HCA Inc.
      By:                         Grantee:
            Please Print              Grantee:
            Signature           

 